FILED
                              NOT FOR PUBLICATION                          MAY 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SRI ENDANG; HERMAN SUHENDRA,                     No. 12-74056

               Petitioners,                      Agency Nos.         A096-048-710
                                                                     A096-048-711
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Sri Endang and Herman Suhendra, natives and citizens of Indonesia, petition

for review of the Board of Immigration Appeals’ (“BIA”) order denying their

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for

review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen as untimely because the motion was filed more than four years after the

BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and petitioners did not demonstrate

materially changed conditions in Indonesia to qualify for the regulatory exception

to the time limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii);

Najmabadi, 597 F.3d at 987 (evidence must be “qualitatively different” from the

evidence presented at the previous hearing). In light of this conclusion, we need

not address petitioners’ remaining contentions.

      Finally, our review is limited to the administrative record, and thus we do

not consider materials referenced in petitioners’ opening brief that were not part of

the record before the agency. See Fisher v. INS, 79 F.3d 955, 964-64 (9th Cir.

1996) (en banc).

      PETITION FOR REVIEW DENIED.




                                           2                                       12-74056